UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :           1/28/2020
TOWAKI KOMATSU,                                               :
                                             Plaintiff,       :
                                                              :   18 Civ. 3698 (LGS)
                           -against-                          :
                                                              :        ORDER
THE CITY OF NEW YORK, et al.,                                 :
                                             Defendants. :
--------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on January 15, 2020, pro se Plaintiff filed an emergency Order to Show

Cause and accompanying affidavit. ECF 307, 308. The Order requested discovery related to this

matter and for materials unrelated to the remaining claim;

        WHEREAS, on January 15, 2020, the Second Circuit held that it lacks jurisdiction over

Plaintiff’s interlocutory appeal of the Opinion, dated September 30, 2019, granting in part and

denying in part Defendants’ motion for summary judgment. ECF 239, 309;

        WHEREAS, on January 22, 2020, Plaintiff filed a motion for reconsideration of the

Opinion, and also filed a request to file an amended complaint. ECF 309;

        WHEREAS, on January 23, 2020, Plaintiff filed a request for discovery unrelated to the

remaining claim. ECF 310. It is hereby

        ORDERED that the requests for discovery unrelated to the remaining claim are

DENIED. The request for discovery related to the remaining claim is DENIED. See ECF 286

(Ordering Plaintiff to refrain from making further filings in this case, except with respect to the

remaining claim or upon direction from Judge Gorenstein). It is further

        ORDERED that the request to file an amended complaint is DENIED. It is further

        ORDERED that the motion for reconsideration of the Opinion is DENIED. A motion
for reconsideration may be granted only “when the party identifies an intervening change in

controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice.” Farmer v. United States, No. 15 Civ. 6287, 2017 WL 3448014, at *2

(S.D.N.Y. Aug. 10, 2014). Plaintiff’s request does not identify new evidence that was not

available when the Court issued the Opinion. The request also does not indicate a change in

controlling law or establish a clear error or manifest injustice in the Opinion.

        The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se

Plaintiff.



Dated: January 28, 2020
       New York, New York




                                                  2
